DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges Applicant’s claim to priority benefits of Provisional Application 62960220, filed 01/13/2020.
​
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 1/13/2021 and 12/1/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 has “:” end of line 3 of claim 1.  “:” should be replaced with “;”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2016/0223643 A1).
Regarding Claim 1, Li et al. (‘643) anticipates “a multiple input, multiple output (MIMO) radar system (paragraph 1: MOMO radar), the MIMO radar system comprising: 
a plurality of transmitters configured to transmit radio signals (paragraph 27: there are single or multiple transmitter antennas; claim 2: MIMO radar consists of multiple transmitter antennas/multiple receiver antennas): 
a plurality of receivers configured to receive radio signals that include radio signals transmitted by the transmitters and reflected off objects in an environment, wherein the received radio signals also include interfering radio signals transmitted by other radar systems (paragraph 27: multiple receiver antennas receive not only own signals reflected from targets, but also receive signals from radars on other vehicles; claim 2: MIMO radar consists of multiple transmitter antennas/multiple receiver antennas);  
an interference manager configured to control the plurality of transmitters and the plurality of receivers to avoid and/or mitigate interference from the other radar systems, wherein the interference manager is operable to select a time slot, frequency band, or a time slot/frequency band for transmitter/receiver operation to avoid the interference (paragraph 27:  the sensor management module is responsible for the management of radar resources such as frequency band, time slots, power control, etc. If the total number of frequency bands, time slots, and orthogonal codes is larger than the total number of radars around some coverage, orthogonal waveforms can be assigned to each radar...some radars will be assigned with the same frequency band, time slot and orthogonal code; claim 12: the sensor management module is responsible for managing the sensor resources including: adaptively assigning the sensor resources such as frequency bands, time slots, orthogonal codes, and power to each radar; assigning an orthogonal radar waveform to each radar to its best; paragraph 31: Figure 5 shows the triangular modulation waveforms of multiple Time Division Multiple Access (TDMA) FMCW radars... the first triangular waveforms 501 502 503 are assigned to user 1 504, user 2 505, and user 3 506, respectively ...because multiple FMCW radars use different time slots, there is no inter-radar interference problem if the number of time slots is bigger than the radar number. But the number of time slots is limited)”. 
Regarding Claim 2, which is dependent on independent claim 1, Li et al. (‘643) anticipates the MIMO radar system of claim 1. Li et al. (‘643) further anticipates “the interference manager is configured to receive and process data from the transmitters and the receivers to detect the presence of interfering radio signals (paragraph 27: the internal radar signal processing modules such as detection, range-doppler processing, angle estimation, tracking, can easily process cooperative targets. After processing the cooperative targets, the number of non-cooperative obstacles left will be reduced greatly...the multiple radars from different vehicles formulate a MIMO radar with higher performance...because all radar signals are used as helpful information, the conventional inter-radar interference problem is completely overcome; claim 1: a passive sensor (EOIR) module to detect both cooperative and non-cooperative targets)."
Regarding independent Claim 11, which is a corresponding method claim of independent system claim 1, Li et al. (‘643) anticipates all the claimed invention as shown above for claim 1.
Regarding Claim 12, which is a corresponding method claim of independent system claim 2, Li et al. (‘643) anticipates all the claimed invention as shown above for claim 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5-8, 10, 13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2016/0223643 A1), and further in view of Stettiner (US 2020/0393536 A1).
Regarding claim 3, which is dependent on claim 2, Li et al. (‘643) discloses the MIMO radar system of claim 2. Li et al. (‘643) does not explicitly disclose “the interference manager is configured to measure the received radio signals for interfering radio signals during selected time periods when the transmitters are not transmitting, and wherein the interference manager is operable to determine that interfering radio signals are present when the received radio signals measured during the selected time periods are above a threshold.”
Stettiner (‘536) relates to the field of automotive radar. Stettiner (‘536) teaches “the interference manager is configured to measure the received radio signals for interfering radio signals during selected time periods when the transmitters are not transmitting (paragraph 24: if interference is detected, windowed blanking is used to zero the portion of the received chirp corrupted with the interfering radar's chirp signal...the victim radar ceases its own transmission while interference is detected with the purpose of minimizing the interference inflicted by itself received on the interfering radar), and 
wherein the interference manager is operable to determine that interfering radio signals are present when the received radio signals measured during the selected time periods are above a threshold (paragraph 112: To detect the interference, the envelope of the signal is calculated and then smoothed ...a threshold is then set at the 30% percentile plus some positive bias, for example... other threshold values can be used depending on the implementation ...any interference detected (i.e. whenever the smoothed envelope exceeds the threshold is filtered, e.g., by a median filter)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the MIMO radar system of Li et al. (‘643) with the teaching of Stettiner (‘536) for minimizing interference with other radars more efficiently (Stettiner (‘536) – paragraph 21). In addition, both the prior art references, (Li et al. (‘643) and Stettiner (‘536)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, detecting, mitigating and avoiding interference between automotive radars.  
Regarding Claim 5, which is dependent on independent claim 1, Li et al. (‘643) discloses the MIMO radar system of claim 1. Li et al. (‘643) does not explicitly disclose “the interference manager is operable to identify the interfering radio signals included in the received radio signals.”
Stettiner (‘536) relates to the field of automotive radar. Stettiner (‘536) teaches “the interference manager is operable to identify the interfering radio signals included in the received radio signals (paragraph 112: To detect the interference, the envelope of the signal is calculated and then smoothed...a threshold is then set at the 30% percentile plus some positive bias, for example.. other threshold values can be used depending on the particular implementation...any interference detected (i.e. whenever the smoothed envelope exceeds the threshold is filtered, e.g., by a median filter).” 
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the MIMO radar system of Li et al. (‘643) with the teaching of Stettiner (‘536) for minimizing interference with other radars more efficiently (Stettiner (‘536) – paragraph 21). In addition, both the prior art references, (Li et al. (‘643) and Stettiner (‘536)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, detecting, mitigating and avoiding interference between automotive radars. 
Regarding Claim 6, which is dependent on claim 5, Li et al. (‘643) discloses the MIMO radar system of claim 5. Li et al. (‘643) describes that Figure 5 shows the triangular modulation waveforms of multiple Time Division Multiple Access (TDMA) FMCW radars...the first triangular waveforms 501 502 503 are assigned to user 1 504, user 2 505, and user 3 506, respectively (paragraph 31). However, Li et al. (‘643) does not explicitly disclose “the interference manager is operable to analyze the interfering radio signals to identify time slots where the interference is present and time slots where the interference is not present, and wherein the interference manager is operable to select a time slot where the interference is not present.”
Stettiner (‘536) relates to the field of automotive radar. Stettiner (‘536) teaches “the interference manager is operable to analyze the interfering radio signals to identify time slots where the interference is present and time slots where the interference is not present (paragraph 101: once the interfering radar's chirp characteristics are estimated, the victim radar 30 alters the starting frequencies of the chirps so as to avoid interference with the chirps of other interfering radars...an example of the result of the alteration is shown in the spectrogram of Figure where the victim radar 30 chirps 82 are now depicted not crossing any of the interfering radar chirps 80...this reduction in interference is to be compared to the spectrogram of Figure 8 which represents the victim radar view without the mitigation technique of the present invention), and 
wherein the interference manager is operable to select a time slot where the interference is not present  (paragraph 102: the radar 30 can be configured to either (1) alter the start frequency of each chirp thereby creating custom start frequencies of each chirp or only selected chirps that are estimated to collide with the interferer’s chirps; (2) maintain the original start frequencies of chirps but after randomizing the chirps, swap out chirp hop sequences that are estimated to collide with the interfering  radar's chirps and replace them with one or more chirps that do not collide with the interferer’s chirps and reassign the swapped out one or more chirps to one or more other time slots; or (3) a combination of the above two techniques).” 
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the MIMO radar system of Li et al. (‘643) with the teaching of Stettiner (‘536) for minimizing interference with other radars more efficiently (Stettiner (‘536) – paragraph 21). In addition, both the prior art references, (Li et al. (‘643) and Stettiner (‘536)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, detecting, mitigating and avoiding interference between automotive radars. 
Regarding Claim 7, which is dependent on claim 6, Li et al. (‘643) discloses the MIMO radar system of claim 6. Li et al. (‘643) describes that carrier frequencies are different...the frequency band [f0, f1] is assigned to radar 1 608 while the frequency band [f3, f4] is assigned to radar 2 607. Because two radars have different frequency band, there is no inter-radar interference problem if the number of available frequency band is larger than the radar number (paragraph 32, Figure 6). However, Li et al. (‘643) does not explicitly disclose that “the interference manager is operable to analyze the interfering radio signals to identify a frequency band of the interfering radio signals, and                                                                                                                                                                                                                                                                                                                                                                              wherein the interference manager is operable to select a frequency band for transmitter/receiver operation based upon the identified frequency band of the interfering radio signals.”
Stettiner (‘536) relates to the field of automotive radar. Stettiner (‘536) teaches “the interference manager is operable to analyze the interfering radio signals to identify a frequency band of the interfering radio signals, and  wherein the interference manager                                                                                                                                                                                                                                                                                                                                                                             wherein the interference manager is operable to select a frequency band for transmitter /receiver operation based upon the identified frequency band of the interfering radio signals (paragraph 27: because all radar signals are used as helpful information, the conventional inter-radar interference problem is completely overcome; (4) the sensor management module is responsible for the management of radar resources such as frequency band, time slots, power control, etc. ...if the total number of frequency bands, time slots, and orthogonal codes is larger than the total number of radars around some coverage, orthogonal waveforms can be assigned to each radar; paragraph 82: another interference suppression method removes all the signals, except for the interference, like switching off the transmitter, for subtraction from the original radar signal).” 
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the MIMO radar system of Li et al. (‘643) with the teaching of Stettiner (‘536) for minimizing interference with other radars more efficiently (Stettiner (‘536) – paragraph 21). In addition, both the prior art references, (Li et al. (‘643) and Stettiner (‘536)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, detecting, mitigating and avoiding interference between automotive radars. 
Regarding Claim 8, which is dependent on claim 7, of Li et al. (‘643)/Stettiner (‘536) discloses the MIMO radar system of claim 7. Li et al. (‘643) further discloses “the interference manager is operable to select a time slot and frequency band for transmitter/receiver operation based upon the identified time slots and frequency bands without interference (paragraph 31:  Figure 5 shows the triangular modulation waveforms of multiple Time Division Multiple Access (TDMA) FMCW radars...the first triangular waveforms 501 502 503 are assigned to user 1 504, user 2 505, and user 3 506, respectively...because multiple FMCW radars use different time slots; paragraph 32: Figure 6: carrier frequencies are different...the frequency band [f0, f1] is assigned to radar 1 608 while the frequency band [f3, f4] is assigned to radar 2 607. Because two radars have different frequency band, there is no inter-radar interference problem if the number of available frequency band is larger than the radar number).”
Regarding Claim 10, which is dependent on claim 7, Li et al. (‘643) discloses the MIMO radar system of claim 7. Li et al. (‘643) does not explicitly disclose “the interference manager is operable to randomly change a transmission time slot and/or frequency band, or both the time slot and frequency band for transmitter and/or receiver operation.”
Stettiner (‘536) relates to the field of automotive radar. Stettiner (‘536) teaches “the interference manager is operable to randomly change a transmission time slot and/or frequency band, or both the time slot and frequency band for transmitter and/or receiver operation (paragraph 22: the present invention is a frequency modulated continuous wave (FMCW) radar sensor incorporating the ability to detect, mitigate and avoid mutual interference from other nearby automotive radars...the normally constant start frequency sequence for linear large bandwidth FMCW chirps is replaced by a sequence of lower bandwidth chirps with start frequencies spanning the wider bandwidth and randomly ordered in time (as opposed to an ever-increasing sequence of start frequencies) to create a pseudo random chirp frequency hopping sequence).” 
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the MIMO radar system of Li et al. (‘643) with the teaching of Stettiner (‘536) for minimizing interference with other radars more efficiently (Stettiner (‘536) – paragraph 21). In addition, both the prior art references, (Li et al. (‘643) and Stettiner (‘536)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, detecting, mitigating and avoiding interference between automotive radars. 
Regarding Claim 13, which is dependent on claim 12, and which is a corresponding method claim of system claim 3, Li et al. (‘643)/Stettiner (‘536) discloses all the claimed invention as shown above for claim 3.
Regarding Claim 15, which is dependent on claim 11, and which is a corresponding method claim of system claim 5. Li et al. (‘643)/Stettiner (‘536) all the claimed invention as shown above for claim 5.
Regarding Claim 16, which is dependent on claim 15, and which is a corresponding method claim of system claim 6. Li et al. (‘643)/Stettiner (‘536) all the claimed invention as shown above for claim 6.
Regarding Claim 17, which is dependent on claim 16, and which is a corresponding method claim of system claim 7. Li et al. (‘643)/Stettiner (‘536) all the claimed invention as shown above for claim 7.
Regarding Claim 18, which is dependent on claim 17, and which is a corresponding method claim of system claim 8. Li et al. (‘643)/Stettiner (‘536) all the claimed invention as shown above for claim 8.
Regarding Claim 20, which is dependent on claim 17, and which is a corresponding method claim of system claim 10. Li et al. (‘643)/Stettiner (‘536) all the claimed invention as shown above for claim 10.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2016/0223643 A1), and further in view of Davis et al. (US 2019/0271776 A1).
Regarding claim 4, which is dependent on claim 1, Li et al. (‘643) discloses the MIMO radar system of claim 1. Li et al. (‘643) does not explicitly disclose “the interference manager is operable to selectively control transmitter/receiver operation when interference is present.”
Davis et al. (‘776) relates to radar systems for vehicles. Davis et al. (‘776) teaches “the interference manager is operable to selectively control transmitter/receiver operation when interference is present (paragraph 6:  the control unit may be operable to or configured to select an operating mode from a single-input, multiple-output (SIMO) mode and a multi-input, multiple-output (MIMO) mode
Paragraph 56: Figure 11b illustrates exemplary analog processing circuitry of the receiver. Various blocks or modules are illustrated...one or more receiving antennas are connected to a switch 1142 that connects one of the antennas 1140 to a receiver...there can be more than one receiver so that different antennas can be connected to different receivers. Not all the antennas need to be connected to a receiver; Paragraph 59: Figure 12: a software controllable adaptable radar system...the radar system will have a number of antennas 1202, 1230, transmitters 1220, and receivers 1200 ...a number of antennas 1202 are connected to a switch 1204...the switch 1204 allows the antennas 1202 to be connected to a number of receivers 1200; Paragraph 130: the use of antenna switches to increase the number of Virtual Receivers/angular resolution as well as to adapt to different antenna patterns (e.g., for LRR vs parking radar)...the use of antenna switches on either the transmitter or receiver allows a single radar chip to time-multiplex different antenna patterns and perform radar scans, e.g., for long range radar and short range radar with different antenna characteristics. The use of antenna switches also allows an interleaved antenna mode, which can be used for additional spatial resolution; Paragraph 131: the control of the antenna switches is accomplished by a control processing unit that dynamically adapts to factors including the environment, the desired performance criteria, and external information)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the MIMO radar system of Li et al. (‘643) with the teaching of Davis et al. (‘776) to accomplishes better performance by adaptively changing the system including changing the transmitted signal characteristics (Davis et al. (‘776)– paragraph 21). In addition, both the prior art references, (Li et al. (‘643) and Davis et al. (‘776)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, automotive radar system that can operate under a variety of environments, a variety of external information, and with a variety of objective functions to modify the transmission and reception processing at a given time to optimize the system with respect to a given objective function.  
Regarding Claim 14, which is dependent on independent claim 11, and which is a corresponding method claim of system claim 4. Li et al. (‘643)/Davis et al. (‘776) discloses all the claimed invention as shown above for claim 4.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2016/0223643 A1)/Stettiner (US 2020/0393536 A1), and further in view of Davis et al. (US 2019/0271776 A1).
Regarding claim 9, which is dependent on claim 7, Li et al. (‘643)/Stettiner (‘536) discloses the MIMO radar system of claim 7. Li et al. (‘643) further discloses “the interference manager is operable to manage transmitter power and/or manage receiver gain when the interference manager determines a sufficient time slot and/or frequency band without interference is unavailable (paragraph 26: sensor management module 019 which manages the sensor resources including time/frequency/code resources, power control, etc.; paragraph 27: the sensor management module is responsible for the management of radar resources such as frequency band, time slots, power control, etc.; paragraph 12: the sensor management module is responsible for managing the sensor resources including: adaptively assigning the sensor resources such as frequency bands, time slots, orthogonal codes, and power to each radar).”
Li et al. (‘643)/Stettiner (‘536) does not explicitly disclose “operable to lower transmitter power and/or lower receiver gain.”
Davis et al. (‘776) relates to radar systems for vehicles. Davis et al. (‘776) teaches “operable to lower transmitter power and/or lower receiver gain (paragraph 63: convert them to an analog signal with a digital-to-analog converter (DAC), and then subtract the complementary signals at one or more points in the analog receive chain prior to de-sensing the receiver...this method can provide 20-40 dB of signal reduction...this significantly reduces or eliminates the impact of these self-interference signals on de-sensing the receiver Variable Gain Amplifiers (VGA))”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the MIMO radar system of Li et al. (‘643)/Stettiner (‘536) with the teaching of Davis et al. (‘776) to accomplishes better performance by adaptively changing the system including changing the transmitted signal characteristics (Davis et al. (‘776)– paragraph 21). In addition, both the prior art references, (Li et al. (‘643), Stettiner (‘536) and Davis et al. (‘776)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, automotive radar system that can operate under a variety of environments, a variety of external information, and with a variety of objective functions to modify the transmission and reception processing at a given time to optimize the system with respect to a given objective function.  
Regarding Claim 19, which is dependent on independent claim 11, and which is a corresponding method claim of system claim 9. Li et al. (‘643)/Davis et al. (‘776)/Stettiner (‘536) discloses all the claimed invention as shown above for claim 9.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kellum et al. (US 2018/0095161 A1) describes a multi-element antenna array, according to some embodiments of the disclosed invention...the exemplary antenna array may be an Electronically Scanned array (ESA) antenna utilized by a radar system...a wide band analog signal 530, for example a radar mode, is received by one or more of a plurality of antenna elements 532a-532n...a communication waveform 531, for example, a LTE waveform, is received by one or more of the plurality of antenna elements 532a-532n. Both signals 530 and 531 are input to a beam forming circuit 533...the beam forming circuit 533 may be controlled by a processor and associated circuitry 542 (e.g., memory, input/output, etc.) ...the beam forming circuit 533 performs various signal processing and waveform generations tasks, controlled by the processor 542 (Paragraph 47: Figure 5); when the first signal is optimized: transmitting the first and the second signal simultaneously in separate bands; and when the second signal is optimized: determining a time gap between transmission of the second signal, and adjusting pulse repetition interval (PRI) or pulse width of the first signal to fit in the time gap, transmitting the second signal, and transmitting the first signal in the time gap between the transmission of the second signal (paragraph 12); a radar manager 322 sends radar mode commands describing the desired waveform to be generated to a waveform manager 318, such as the number of coherent processing intervals or radar frames to run, the pulse repetition interval of the waveforms, the actual waveform to be generated, the frequency and other waveform and timeline parameters to generate the radar mode...the radar manager 322 also receives radar data including detection and track information from the radar mode...this information often appears as symbols on a screen or other user interface to signify where a target has been detected by the radar (paragraph 34); the output of the waveform generation & processing circuit 540 is then fed to, for example, an antenna array and then directed to a respective radar circulator of the antennal array, for example, a multi-polarized circulator, which can then be transmitted through a single radar aperture...the antenna array, or any other type of transmitter, is capable of simultaneously transmitting two or more combined signals of different types out of the same antenna element with different power amplification levels for each signal to efficiently amplify a multi-carrier signal and effectively allocate spectrum for the two or more combined signals of different types (Paragraph 51).
Mody et al.  (US 10,812,985 B2) describes that ISS 12 is operatively connected to the one or more radars 14...a physical link 36 may connect ISS 12 to a first radar 14a. Another physical link 36b may connect ISS 12 to a second radar 14b ...radar 14a may be operatively coupled with second radar 14b through logic link 37a. Radar 14 operates in a predetermined spectrum allocation...the radars 14 provide the radar operating schedule within that predetermined spectrum to the beacon transmitter...the beacon transmitter (or additional beacon generating logic) then generates the beacons signal based on the radar operating schedule made available to the beacon transmitter...the radar operating schedule is obfuscated in a manner that prevents commercial operators from predicting the radar operation...the beacon signal is designed such that it is difficult to geolocate its source (column 6 lines 47-61).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NUZHAT PERVIN/Examiner, Art Unit 3648